United States Court of Appeals
                     For the First Circuit


No. 12-1965

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     DAVID FIGUEROA-OCASIO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                             Before

                 Torruella, Kayatta and Barron,
                         Circuit Judges.


     Cathryn A. Neaves, on brief for appellant.
     Francisco A. Besosa-Martínez, Assistant United States
Attorney, with whom Rosa Emilia Rodríguez-Vélez, United States
Attorney, and Nelson Pérez-Sosa, Assistant United States Attorney,
Chief, Appellate Division, were on brief, for appellee.


                        October 16, 2015
            KAYATTA, Circuit Judge.      The district court in this case

accepted the defendant's straight plea of guilty to firearms

charges without taking all the steps necessary to determining that

the plea was entered intelligently and knowingly.             The district

court also employed an erroneous illustration of the requisite

mens rea in order to defuse the defendant's suggestion that he

lacked the knowledge needed to support a conviction, thereby

leaving us with a record in which it appears that a person pleaded

guilty because he was misinformed about the elements of the crime.

Finally, the district court also committed procedural error at

sentencing by incorrectly calculating the applicable sentencing

guideline range.        We therefore vacate the conviction and the

sentence and remand for proper consideration of the proposed plea

and such further proceedings as are then called for.

                             I.    Background

            David Figueroa-Ocasio ("Figueroa") and three others were

charged in a four-count indictment alleging various gun offenses-

-namely, violation of 18 U.S.C. § 922(g)(1) (prohibited person in

possession   of    a   firearm);   §   922(j)   (possession   of   a   stolen

firearm);    §    922(o)   (possession    of    a   machine   gun);    and     §

922(q)(2)(A) (possession of a firearm in a school zone).                     The

charges arose from a traffic stop that occurred at 2:20 a.m. on

January 9, 2012, in San Juan, Puerto Rico.             At the time of the


                                       - 2 -
stop, Figueroa was seated as a passenger behind the driver of the

vehicle.     The record does not indicate who owned the vehicle.

Police found inside the vehicle three firearms, all Glock pistols-

-two during the traffic stop and one later, during an inventory at

the municipal police precinct.1        It is not clear where the police

found the first firearm, later determined to have been stolen,

although the record suggests it may have been stashed between the

vehicle's center console and the front seat.2         The second firearm

was found somewhere "in the floor of the car." The record provides

no evidence as to where in the vehicle the police found the third

firearm, which had been adapted to fire in fully automatic mode.

None of the firearms were found on the persons of any of the

defendants.    There was no evidence as to who owned the firearms.

Although the record states that the authorities conducting the

search asked whether any of the defendants possessed firearms

licenses, the record does not indicate how the defendants answered.

            Figueroa   was   charged    with   possession   of   all   three

firearms in count 1, the "felon in possession" count.            The other

defendants were charged with aiding and abetting.            In the other


     1   The inventory search also turned up two loaded magazines.
     2 The record states that a "firearm's magazine" was found
"between the center console and the front passenger's seat," but
it later appears to refer to this magazine as "a Glock pistol,
Model 27, serial number DBW749 . . . reported stolen on December
26, 2011[.]" It is not clear whether both a magazine and a firearm
were found between the center console and the front seat.
                                       - 3 -
three counts, all four defendants were charged with possession of

the respective firearms and with aiding and abetting.

                  II.   The Change of Plea Hearing

           On March 1, 2012, Figueroa appeared in the district court

to enter a straight plea of guilty to the indictment.3    The hearing

was conducted with the assistance of a court interpreter.

           The hearing commenced uneventfully.       Figueroa made it

clear, both through counsel and personally, that he wanted to plead

guilty.    Defense counsel stated that his client "expressed to us

that he would plead guilty rather than go to trial."     The district

court then confirmed with counsel that Figueroa was "pleading

guilty to all the counts[,]" a "[s]traight plea."     Defense counsel

confirmed that Figueroa was "pleading guilty, period."      Next, the

court asked Figueroa directly whether he had "made a conscious

decision to plead guilty to every single count of the Indictment.

. . .     Is that what you want to do, sir?"     Figueroa answered,

"Yes." The court asked Figueroa whether he was competent to plead,

whether he believed that defense counsel was competent, and whether

he had had ample time to discuss his case with counsel.     The court




     3  The other defendants pleaded guilty separately, each
pursuant to largely identical plea agreements. The offense facts
stated in these plea agreements and in the subsequently filed
presentence investigation reports are identical.
                                  - 4 -
did not directly ask Figueroa whether he was entering his plea

voluntarily and of his own free will.

             The district court went on to advise Figueroa of certain

rights "that are waived when [one] plead[s] guilty[,]" including

the right to trial by jury, the right to be convicted only upon

proof beyond a reasonable doubt, the presumption of innocence, the

right to cross-examination, the right to testify, and the right to

remain silent.     The court failed to advise Figueroa of the "right

to plead not guilty, or having already so pleaded, to persist in

that plea[,]" the "right to be represented by counsel--and if

necessary have the court appoint counsel--at trial and at every

other stage of the proceeding[,]" and the right "to compel the

attendance of witnesses[.]"        Fed. R. Crim. P. 11(b)(1)(B), (D),

(E).     The court concluded this initial colloquy by asking, "[D]o

you still want to plead guilty in this case?"             Figueroa answered,

"Yes."

             The district court then summarized the indictment.              The

court summarized count 1 thus: "[Y]ou are a prohibited person, a

convicted    felon,   and   you   were    in     possession   of   a   firearm."

Summarizing count 2, the court stated, "[Y]ou possessed stolen

firearms or you aided and abetted others in possessing stolen

firearms."      The court then described count 3 as "the illegal

possession of a machine gun or aiding and abetting others in the


                                         - 5 -
possession of a machine gun."         Counsel interjected, "It's an

automatic gun," whereupon the court amended its explanation of the

charge, stating, "It's an automatic gun, not a machine gun."4

Finally, the court described count 4 as charging that "firearms

were possessed in a school zone or that you aided and abetted

others in possessing firearms in a school zone."       The court asked

Figueroa whether he understood "that those are basically the

charges," although it did not ask whether Figueroa understood the

charges   themselves.   The   court   did   ask   Figueroa   whether   he

understood that "the Government has to prove . . . who you are and

your relationship to these facts alleged in the Indictment so that

we can make an association between the facts alleged and you."

Figueroa agreed that he understood.    The court also asked Figueroa

whether he understood that the Government had the burden of proving

that all the actions alleged in the indictment "were entered into

by you knowingly, willfully and unlawfully . . . with a bad purpose

to disobey or disregard the law, and not because of mistake,

accident, or other innocent reason. . . .            [Y]ou were doing

something that the law forbids and you knew it."        Figueroa again

agreed that he understood.




     4 Count 3 actually alleged that the defendants, "aiding and
abetting each other, did knowingly and unlawfully possess, a
machinegun . . . in violation of [18 U.S.C. § 922(o)]." 18 U.S.C.
§ 922(o)(1) makes it unlawful to transfer or possess a machine
gun.
                                  - 6 -
            The   district   court     then    reviewed   in   detail   the

Government's burden of proof as to each of the counts. With regard

to count 2, possession of a stolen firearm, the following exchange

occurred:

                 THE COURT:    Then another -- Count Two
            would be that one of those firearms . . . had
            been shipped or transported in interstate
            commerce knowing or having reasonable cause to
            believe that the firearm had been stolen.
                  Do you understand that?
                 THE DEFENDANT:      He says he didn't know it
            was stolen.[5]
                 THE COURT: You did not buy from an armory
            with a license for example?
                  [DEFENSE COUNSEL]:     No.
                  THE DEFENDANT:     No, no.
                 THE COURT: So would it         be fair to say
            that there was a possibility       when you bought
            it or wherever you bought it        or found it or
            took it, God knows how it got      there, it could
            have been stolen?
                  THE DEFENDANT:     Yes.




     5 It is not clear from the context to whom "he" refers; "he"
could mean either a co-defendant, or Figueroa, if the interpreter
was telling the court what Figueroa said, instead of translating
Figueroa's statement word-for-word, as sometimes happens. Nothing
in the record indicates that the other defendants were present at
Figueroa's change of plea hearing, and there would have been no
reason for them to be there, as they had change of plea hearings
on different days.
                                      - 7 -
          With regard to count 4, alleging possession of a firearm

in a school zone, the colloquy ran as follows:

               THE COURT: Okay. And . . . on top of
          that, you and the others unlawfully possessed
          in and [a]ffecting interstate commerce the
          firearms and ammunition that we have been
          talking about within a distance of 1,000 feet
          of the ground of the Sagrado Corazon Academy
          school. I guess it's in Santurce?
               THE DEFENDANT:   Yes.
               [DEFENSE COUNSEL]:   Yes.
               THE COURT: A place that you had reason
          to believe was a school zone.
               [DEFENSE COUNSEL]:  The client accepts
          that that happened.     He said it was a
          coincidence.
               THE COURT: But he knew there was a school
          there?    Everybody knows there's a school,
          Sagrado Corazon, in Santurce.      Well, it's
          common knowledge. You can see the school from
          the street.
               Do you understand that, sir?
               THE DEFENDANT:   Yes.


          The court subsequently summarized the indictment with a

series of confusing questions that, as we explain in part IV.A.2

of this opinion, eliminated the mens rea element from the charges

and otherwise produced meaningless replies in an exchange that was

typical of an apparently rushed and pro forma approach to the

proceeding:




                                 - 8 -
               THE COURT: Okay. Do you have any doubt
          about the charges that you're pleading guilty
          to, possessing firearms, being a convicted
          felon? Possessing one of those firearms that
          happened to be stolen?     Possessing one of
          those firearms that happened to be an
          automatic firearm converted or otherwise, and
          it so happened all these firearms were
          possessed in a school zone?
                 Do you have any doubt about that?
                 THE DEFENDANT:       Si.
                 THE COURT:     No doubt?
                 THE DEFENDANT:       Yes.
               THE COURT: No doubt? Do you have a doubt
          or no doubt? No doubt?
                 THE DEFENDANT:       No.


          The court did not explain aiding and abetting liability

to Figueroa.

          Instead, the district court moved on to sentencing,

explaining the possible penalties, including forfeiture, fines,

and supervised release, for the charged offenses, and confirming

that Figueroa understood.       The court also explained that some of

the sentences could be consecutive and that a sentence could be

imposed within, above, or below the range calculated under the

Sentencing Guidelines or as determined by the court, within its

discretion,    according   to   the    sentencing   statute.   Figueroa

confirmed that he understood.




                                       - 9 -
          The Government then proffered the facts it would have

offered at trial.    Entirely absent from the Government's proffer

was any specific allegation of knowledge or intent as to any

element of any of the charged offenses.          Also absent from the

Government's proffer was any specific allegation that Figueroa was

in possession or constructive possession of a firearm at any time

or, for that matter, that he knew or had reasonable cause to know

there were firearms in the vehicle.

          Upon    completion   of    the   Government's   proffer,   the

district court continued its examination of Figueroa:

               THE COURT: Do you admit that these facts
          occurred as outlined by the prosecutor, sir?
                 THE DEFENDANT:     Yes.
               THE COURT: So you, aided and abetted by
          others, or others aiding and abetting you,
          whatever way you want to call it, were in
          possession of these firearms in that car?
                 THE DEFENDANT:     Yes.
                 . . .
                 THE COURT:    Do you still want to plead,
          sir?
               THE DEFENDANT:         (Nodding head up and
          down.)
                 . . .
               THE COURT:    Well, I will accept your
          guilty plea to these four counts[.]




                                     - 10 -
              While the district court asked Figueroa whether he had

been subjected to force, threats, or inducements to plead, and

Figueroa denied having been, the court did not make an express

finding on the record as to whether Figueroa's plea was knowing

and voluntary, nor did it make a finding as to whether there was

a sufficient factual basis for the plea.

                          III.   The Sentencing Hearing

              A Presentence Investigation Report (PSR) was issued on

May 2, 2012.       Applying the November 1, 2011, version of the United

States Sentencing Guidelines Manual (USSG), the PSR grouped all

four counts together under USSG § 3D1.2(a) because they involved

the same transaction.            The PSR found a base offense level of 22

under       USSG   §    2K2.1(a)(3),   because      the   offense   involved    a

semiautomatic          firearm   capable   of    accepting   a   large   capacity

magazine and Figueroa had committed the offense after a felony

conviction for a crime of violence.               The PSR added 2 levels under

USSG § 2K2.1(b)(1), because the offense involved 3 firearms and

another 2 levels under USSG § 2K2.1(b)(4), because one of the

firearms was reported stolen.6                  With a 2-level reduction for




        6
       Under Application Notes, comment 8(B), USSG § 2K2.1(b)(4)
"applies regardless of whether the defendant knew or had reason to
believe that the firearm was stolen[.]"

                                           - 11 -
acceptance of responsibility, Figueroa's total offense level was

24.

             The PSR assigned Figueroa 1 criminal history point for

a   prior    conviction      and    an    additional   2   points     under   USSG

§ 4A1.1(d), because the instant offense had been committed while

Figueroa was on probation.           A total of 3 criminal history points

put Figueroa in Criminal History Category (CHC) II, yielding a

guideline sentence range of 57 to 71 months' imprisonment.7

             The sentencing hearing was held on July 5, 2012. Defense

counsel stated on the record that he had "no issues" with the PSR.

After summarizing the facts as detailed at the change of plea

hearing     and   in   the   PSR,   the     district   court   took   Figueroa's

allocution.       The Government recommended a sentence of 71 months.

             The district court then requested that counsel join it

in a side-bar conference to discuss the requirement under 18 U.S.C.

§ 924(a)(4) that any sentence imposed for violation of 18 U.S.C.

§ 922(q)--here, Figueroa's count 4--not run concurrently with any

other term of imprisonment.              Grouping only counts 1–3, the court

stated that the guideline range for the grouped counts was 57-71



      7The maximum statutory term of imprisonment for violation of
18 U.S.C. § 922(g),(j), and (o), as alleged in counts 1 through 3,
is 10 years' imprisonment. 18 U.S.C. § 924(a)(2). The maximum
statutory term of imprisonment for violation of 18 U.S.C. § 922(q),
as alleged in count 4, is 5 years. 18 U.S.C. § 924(a)(4).


                                           - 12 -
months and, after initially implying that Figueroa's § 922(q)

violation (count 4) carried a mandatory sentence of 60 months, the

court later characterized 60 months as a "high end" sentence for

a § 922(q) offense.     The court then calculated the consecutive

sentence to be imposed for violation of 18 U.S.C. § 922(q),

concluding in conformity with USSG § 2K2.5 that, given a total

offense level of 6 for the § 922(q) violation and Figueroa's CHC

of II, the guidelines range of imprisonment was 1-7 months.8

Concurring with the Government's recommendation, the court imposed

a sentence of 71 months' imprisonment for grouped counts 1–3 and

a consecutive sentence of 7 months' imprisonment for count 4, the

18 U.S.C. § 922(q) count, resulting in a total sentence of 78

months' imprisonment.

            As we will explain, the district court erred in assuming

that the requirement that count 4's sentence run consecutively

prevented the court from including count 4 among the grouped

counts.     In fact, the PSR had properly grouped all four counts

together.    Moreover, the record gives reason to doubt that the

district    court   recognized   that,   even   under   its   mistaken




     8 The court arrived at the total offense level by starting
with the statutory base offense level of 6, adding 2 levels because
Figueroa's specific § 922(q) violation was unlawful possession of
a firearm in a school zone, and applying a 2-level reduction for
acceptance of responsibility. See USSG § 2K2.5.


                                  - 13 -
understanding of the grouping rules, a 78-month sentence would

have been a high-end guidelines sentence.9

           Playing the role of a potted plant, defense counsel

offered no objection throughout the proceedings, and then on appeal

filed an Anders10 brief, which we rejected, ordering that the appeal

proceed with counsel.

                            IV.     Discussion

           Figueroa    argues   that    the     district    court     erred   in

accepting his plea because the record does not show that his plea

was entered intelligently and knowingly.          He also argues that the

court committed procedural error by imposing a sentence contrary

to the guidance provided by USSG §§ 2K2.5 and 3D1.1.                  Finally,

Figueroa   alleges    ineffective    assistance     of     counsel.      These

arguments were not raised below, so ordinarily, as Figueroa here

concedes, we would review for plain error, see United States v.

Pagán-Ferrer, 736 F.3d 573, 593 (1st Cir. 2013), cert. denied sub

nom. Vidal-Maldonado v. United States, 134 S. Ct. 2839 (2014);

United States v. Borrero-Acevedo, 533 F.3d 11, 15 n.4 (1st Cir.




     9  At sidebar, the district court characterized "[s]even more
months" for count 4 as "a bargain, if you think."
     10 In Anders v. California, 386 U.S. 738 (1967), the Supreme

Court noted that an attorney may, pursuant to certain procedural
requirements, move to withdraw on appeal if the attorney concludes
after a "conscientious examination" of the client's case that no
non-frivolous grounds for appeal exist. Id. at 744.
                                       - 14 -
2008) (noting that the U.S. Supreme Court has confirmed that

unpreserved claims of plea-process error are subject to plain error

review (citing United States v. Vonn, 535 U.S. 55, 58–59, 61, 62

n. 4 (2002); United States v. Gandia-Maysonet, 227 F.3d 1, 5 (1st

Cir. 2000))).

          Inexplicably, however, the Government's brief does not

respond to the issues presented in Figueroa's brief, including the

allegations of error under Federal Rule of Criminal Procedure 11,

which governs the plea process, and under USSG §§ 2K2.5 and 3D1.1,

but responds rather to the issues raised in a previously filed

Anders brief.   The Government also does not address what standard

of review should apply. We have stated that "[w]hen the government

fails to request plain error review, we, and many of our sister

circuits, review the claim under the standard of review that is

applied when the issue is properly preserved below." United States

v. Encarnación-Ruiz, 787 F.3d 581, 586 (1st Cir. 2015) (citing

United States v. Tapia–Escalera, 356 F.3d 181, 183 (1st Cir.

2004)).   On the other hand, even if the Government had made an

affirmative concession as to the standard of review, we would not

be bound by it.   See Borrero-Acevedo, 533 F.3d at 15 n. 3 (citing

United States v. Mescual-Cruz, 387 F.3d 1, 8 n. 2 (1st Cir. 2004)).

In any event, we believe Figueroa has met the more stringent plain

error standard, and so that is the standard under which we proceed.



                                 - 15 -
A.      The Sufficiency of the Plea

             1.        Legal standard

             To show plain error, a defendant must demonstrate "(1)

'error,' (2) that is 'plain,' and (3) that 'affect[s] substantial

rights.'    If all three conditions are met, an appellate court may

then exercise its discretion to notice a forfeited error, but only

if (4) the error 'seriously affect[s] the fairness, integrity, or

public reputation of judicial proceedings.'"             Borrero-Acevedo, 533

F.3d at 15 (alterations in original) (quoting Johnson v. United

States, 520 U.S. 461, 467 (1997)); accord United States v. Padilla,

415 F.3d 211, 218 (1st Cir. 2005) (en banc) (quoting United States

v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).

             "In applying plain error analysis in guilty plea cases,

a defendant must, in order to demonstrate that his substantial

rights were affected, 'show a reasonable probability that, but for

the error, he would not have entered the [guilty] plea.'"                 United

States v. Caraballo-Rodriguez, 480 F.3d 62, 69 (1st Cir. 2007)

(alteration       in    original)    (quoting   United   States    v.   Dominguez

Benitez, 542 U.S. 74, 83 (2004)); see also United States v.

Delgado-Hernandez, 420 F.3d 16, 28 (1st Cir. 2005) (finding that

deficiencies in the Government's factual proffer do not create

plain    error    if     defendant   is   otherwise   aware   of   Government's

evidence against him). "A defendant must thus satisfy the judgment

                                          - 16 -
of the reviewing court, informed by the entire record, that the

probability of a different result is sufficient to undermine

confidence     in       the   outcome   of    the     proceeding."    Caraballo-

Rodriguez, 480 F.3d at 69-70 (quoting Dominguez Benitez, 542 U.S.

at 83); see also Ramirez-Burgos v. United States, 313 F.3d 23, 29

(1st Cir. 2002) ("An error affects substantial rights if it was

'prejudicial,' meaning that the error 'must have affected the

outcome   of      the    district   court     proceedings.'"    (quoting   United

States v. Olano, 507 U.S. 725, 734 (1993))).

             2.     The plea colloquy did not establish that
                    Figueroa's plea was knowing and voluntary


             Federal Rule of Criminal Procedure 11 requires that the

district court make the defendant aware of "the nature of each

charge to which the defendant is pleading."                    Fed. R. Crim. P.

11(b)(1)(G).       Indeed, "ensuring that the defendant understands the

elements of the charges that the prosecution would have to prove

at trial" is "a 'core concern' of Rule 11."                Gandia-Maysonet, 227

F.3d at 3 (citations omitted).                And "reviewing courts have been

willing to intervene" when, as here, an error in the plea process

implicates that "core concern."              Id.    In United States v. Gandia-

Maysonet, for example, we vacated a plea as not knowing and

voluntary when the district court and the plea agreement both

misstated the scienter requirement for carjacking.                   Id. at 4–6.


                                             - 17 -
We found the misstatement in Gandia to be obviously erroneous.

See id.    The same is true in this case.

             Here, the court did not ensure that Figueroa understood

what the Government needed to prove against him to support a

conviction.     There was no plea agreement to evidence that Figueroa

had reviewed and acknowledged prior to the hearing the nature of

the charges and the significance of pleading guilty.                       At the

hearing, the court did not ask Figueroa whether he had read the

indictment, nor whether he had reviewed it with his attorney and

understood it.11      The court muddied what thin record there was by

repeatedly      asking   confusing,        compound,       and/or       internally

contradictory questions and by failing to follow up sufficiently

on   Figueroa's    denials     or    ambiguous     statements     regarding     the

elements   of   the   charged       offenses.      Given   all    the   attendant

circumstances, we believe the record leaves significant doubts

about Figueroa's understanding of the nature of all the charges.

             Moreover,   the    plea    colloquy    itself     did   not   provide

illumination.     The court did not adequately explain, and misstated

the Government's burden in proving, the requisite mens rea.                 While

the court explained in general terms, and Figueroa acknowledged he

understood, that the Government had the burden to prove that the


      11The district         court     asked    only,   "You     have    seen   the
indictment, correct?"


                                        - 18 -
acts alleged in the indictment "were entered into by [Figueroa]

knowingly, willfully and unlawfully . . . with a bad purpose to

disobey or disregard the law, and not because of mistake, accident,

or other innocent reason," the court's subsequent particularized

explanations of the charges repeatedly stated a lesser burden.

           For instance, count 2, the "stolen firearms" charge,

required proof that Figueroa "knew or had reasonable cause to

believe that the firearm[] [was] stolen."     See United States v.

Ridolfi, 768 F.3d 57, 64 (1st Cir. 2014) (citing 18 U.S.C. §

922(j)).   Figueroa, reacting to the court's explanation of count

2, actually denied knowledge that the subject firearm was stolen.

In response, the court posed an alternative notion of mens rea not

found in the applicable statute, asking whether "there was a

possibility when you bought it or wherever you bought it or found

it or took it, God knows how it got there, it could have been

stolen?"   Figueroa answered in the affirmative, and the court then

moved on as if the answer were sufficient.   We are thus left with

a record on which it appears that Figueroa denied knowing that the

gun was stolen, yet was coaxed into thinking it sufficient that

there was a mere possibility that it had been stolen.12




     12 It also is not clear from this exchange whether Figueroa
was admitting he bought, took, or found the firearm, or that it
was in the vehicle "God knows how[.]"


                                 - 19 -
             The district court also misstated the requisite mens rea

with respect to count 4, "the school zone" count.                       Under 18 U.S.C.

§   922(q)(2)(A),    "[i]t      shall     be   unlawful       for       any   individual

knowingly to possess a firearm that has moved in or that otherwise

affects    interstate      or   foreign    commerce      at    a    place      that   the

individual knows, or has reasonable cause to believe, is a school

zone."13    See United States v. Guzmán-Montañez, 756 F.3d 1, 12 (1st

Cir. 2014) (defendant charged under 18 U.S.C. § 922(q)(2)(A) must

have known or reasonably should have known he was in a school

zone).     Figueroa did not admit, nor was there any proffer stating,

that he possessed a firearm knowing or having reasonable cause to

believe he was in a school zone.           At most, Figueroa indicated only

that his presence in what turned out to be a school zone was a

coincidence.      In response, the court again suggested that a

standard less than personal knowledge or reasonable cause to

believe    was   enough:    "But   he     knew   there    was       a    school   there?

Everybody knows there's a school, Sagrado Corazon, in Santurce.

Well, it's common knowledge.              You can see the school from the

street.      Do you understand that, sir?"               Given the misdirected




      13A school zone is an area within school grounds or "within
a distance of 1,000 feet from the grounds of a public, parochial
or private school." 18 U.S.C. § 921(a)(25); see also United States
v. Nieves–Castaño, 480 F.3d 597, 603–04 (1st Cir. 2007).
                                          - 20 -
nature of the court's question, it is not clear what Figueroa was

admitting or thought was required.14

            Next,   in   summarizing    all   the   charged   offenses,   the

district court again affirmatively suggested a lesser mens rea

than the law requires.      First, it misstated the required proof for

counts 2, 3, and 4, suggesting that proof that Figueroa was in

possession of "one of those firearms that happened to be stolen .

. . [or] that happened to be an automatic firearm converted or

otherwise, and [that] it so happened all these firearms were

possessed in a school zone" was sufficient to prove the offenses.

Of course, the fact that a firearm "happened to be" anything is

not enough to establish criminal liability under the charged

offenses.   The court created further confusion by asking Figueroa

whether he had any doubt about what he was pleading to.           The court

asked, "No doubt?        Do you have a doubt or no doubt?        No doubt?"

From Figueroa's "No," we do not know whether he meant he had doubt

or he had no doubt.

            The district court also failed to offer any explanation

of the Government's burden in proving the aiding and abetting




     14 As we have held, evidence of the location of a school or
even of the fact that it is visible from the location of a
defendant's unlawful possession of a firearm is insufficient, in
itself, to prove knowing possession of a firearm in a school zone.
See Guzmán-Montañez, 756 F.3d at 11-12.

                                       - 21 -
counts.     See Encarnación-Ruiz, 787 F.3d at 584 ("[T]he government

must    prove    that    an    aider    and     abettor    of     criminal    conduct

participated      with      advance     knowledge     of    the     elements      that

constitute      the   charged       offense.")   (citing    Rosemond     v.    United

States, 134 S. Ct. 1240, 1248-49 (2014)). In this respect, neither

the    Government     nor     the    district    court     made    any   effort    to

distinguish between the proof necessary to convict Figueroa as a

principal and that required to convict him as an aider and abettor.

Thus, the record does not establish that Figueroa understood the

difference between "possessing firearms" and "aiding and abetting

others in possessing firearms."15

             The district court further compounded this error through

its confusing question, "So you, aided and abetted by others, or

others aiding and abetting you, whatever way you want to call it,

were in possession of these firearms in that car?"                   We do not know

whether Figueroa's response of "Yes" to this disjointed compound

question meant that he was "in possession of these firearms in

that car" or "others . . . were in possession of these firearms in

that car." We do not know which theory of liability the Government



       15
       "In order to sustain a conviction for aiding and abetting
the government must prove, in addition to the commission of the
offense by the principal, that the defendant consciously shared
the principal's knowledge of the underlying criminal act, and
intended to help the principal." United States v. Henderson, 320
F.3d 92, 109 (1st Cir. 2003).


                                          - 22 -
intended to pursue, as, indeed, neither the Government nor the

district court offered any explanation of the distinction between

principal and aider and abettor liability.

          Last but not least, Figueroa's final, formal entry of a

plea was itself ambiguous and less than explicit.            According to

common practice, the colloquy resulting in a guilty plea concludes

with the question, "How do you now plead to the charge, guilty or

not guilty?"    West's Federal Forms, § 84:42 (May 2014).          So that

an explicit, non-ambiguous record is created, the defendant should

be prompted to state either "guilty" or "not guilty."             Here, the

court did not follow this sensible practice.           Rather, it asked,

"Do you still want to plead, sir?"        Figueroa then gave no verbal

or oral answer at all, but instead only nodded his head up and

down.   Again,    we   are   left   without   an   unambiguous,    explicit

admission of guilt.

          3.     The district court's numerous plain errors in
                 accepting Figueroa's guilty plea prejudicially
                 affected the fairness of the proceedings


          The    foregoing    demonstrates    that   the   district   court

committed plain and obvious error in entering Figueroa's plea as

knowing and voluntary.       Remaining are the third and fourth prongs

of the plain error standard.         Gandia-Maysonet, 227 F.3d 1, is

instructive on those points as well.           In Gandia, we found the

district court's error in describing the mens rea for carjacking
                                     - 23 -
as "knowingly and unlawfully," rather than as "with the intent to

cause death or serious bodily harm," sufficiently prejudicial to

affect the defendant's substantial rights, thus satisfying the

third prong of plain error review.          Gandia, 227 F.3d at 4–5.        We

thought that the court's "repeated misstatement, if accepted by

[the defendant], could well have encouraged him to plead guilty.

After all, a defendant who honestly did not think that he had

intended to kill or maim might well bridle if told that he had to

admit to this intent . . . ."           Id. at 5.       The district court's

misstatements     about    the   scienter   requirements       at   Figueroa's

colloquy were at least as confusing and misleading as those in

Gandia.   Additionally, as in Gandia, there is little evidence that

the defendant understood the element from some other source.               See

id.   And so we conclude that this confusion "could well have

encouraged [the defendant] to plead guilty."             Id.

           If   there     were   any   doubt,    our   conclusion   is   easily

confirmed by the manner in which a weakness in the government's

proffer aligns with the district court's most glaring errors in

explaining the law.        The government's proffer offered at best a

sketchy   basis     for     inferring     that     Figueroa    possessed     or

constructively possessed the firearms, much less that he knew that

any were stolen.    The proffer showed only that Figueroa was in the

back seat of a car that contained three firearms, one of which was

somewhere on the floor of the car.          Such presence, by itself, is
                                        - 24 -
not enough to establish criminal liability.    See, e.g., Ridolfi,

768 F.3d at 62 (noting that "mere presence with or proximity to

weapons, or association with another who possesses a weapon, is

not enough" to sustain a conviction for firearms possession);

United States v. Davis, 773 F.3d 334, 342 (1st Cir. 2014) (same);

United States v. Rodríguez-Lozada, 558 F.3d 29, 40 (1st Cir. 2009)

(same); United States v. Duval, 496 F.3d 64, 79 (1st Cir. 2007)

(same).   Rather, the Government must show "some action, some word,

or some conduct that links the individual to the contraband and

indicates that he had some stake in it, some power over it."

United States v. McLean, 409 F.3d 492, 501 (1st Cir. 2005) (quoting

In re Sealed Case, 105 F.3d 1460, 1463 (D.C. Cir. 1997)).    There

was no such fact conceded or otherwise made a part of the record

that provided a rational basis for concluding Figueroa "had some

stake in" or "some power over" the weapons in the car.16


     16 The closest the proffer comes to suggesting Figueroa was
in constructive possession of a firearm is the allegation that a
firearm was found "in the floor of the car" after Figueroa exited
the vehicle.    From this, one reasonably might infer that the
firearm was found on the floor near where Figueroa was sitting,
from which one reasonably might infer that it was within arm's
reach of Figueroa, from which one reasonably might infer Figueroa
knew the weapon was within arm's reach, from which one reasonably
might infer that Figueroa was in possession of the firearm. Facts,
however, may not be established by stacking inference upon
inference. See United States v. López-Díaz, 794 F.3d 106, 113–14
(1st Cir. 2015) (citing United States v. Burgos, 703 F.3d 1, 10
(1st Cir. 2012)). Again, there were no facts indicating Figueroa
knew there was a firearm "in the floor," or that he "knowingly
[had] the power and intention at a given time to exercise dominion
or control over [a firearm] either directly or through others."
                                 - 25 -
              The district court therefore had before it a defendant

claiming a lack of the precise knowledge for which the prosecution

was offering no evidence at all.          In short, a man was apparently

and unwittingly telling the court that he was very likely not

guilty of the charge, with no evidence to the contrary.              We have

no difficulty finding in such a case that, but for the court's

error in wrongfully disregarding Figueroa's unwitting claims of

innocence, there is a reasonable probability that this guilty plea

would not have been entered.

              Nor, finally, is there any doubt that the error seriously

affects the fairness and integrity of judicial proceedings.               We

noted in Gandia that the plea's "force . . . in evidencing arguable

guilt   was    substantially   undercut    by   the   misstatement   of   the

scienter standard."      Id. at 6.    Given that, in combination with

the fact that "the other evidence of scienter was thin (although

not beyond reasonable inference)," we held that the fourth prong

of plain error review was satisfied, "because [the error] seriously

affected the guilty plea colloquy's fairness and integrity."              Id.

The same result is dictated by the errors in this case.



United States v. McLean, 409 F.3d 492, 501 (1st Cir. 2005) (quoting
United States v. Carlos Cruz, 352 F.3d 499, 510 (1st Cir. 2003));
see also United States v. Robinson, 473 F.3d 387, 399 (1st Cir.
2007) (finding constructive possession of firearm found hidden in
vehicle's engine compartment shown by, inter alia, defendant's
statement that, "When they came from everywhere, I could have gone
boom, boom").
                                     - 26 -
B.      Sentencing Error

              Although vacation of the judgment on the grounds stated

above obviates the need to address the district court's alleged

sentencing      error,     for    sake    of    completeness,        we   next    address

Figueroa's argument that the district court committed procedural

error by imposing a sentence contrary to the guidance provided at

USSG §§ 2K2.5 and 3D1.1.             Because this issue is raised for the

first time on appeal, review is for plain error.                      United States v.

Goodhue, 486 F.3d 52, 55-56 (1st Cir. 2007).

              "We review criminal sentences for reasonableness, using

an abuse of discretion standard."                  United States v. Leahy, 668

F.3d 18, 21 (1st Cir. 2012) (citing Gall v. United States, 552

U.S.    38,   46      (2007)).     This    review       "is    bifurcated:       we    first

determine whether the sentence imposed is procedurally reasonable

and then determine whether it is substantively reasonable."                             Id.

(quoting United States v. Clogston, 662 F.3d 588, 590 (1st Cir.

2011)). For a sentence to be procedurally reasonable, the district

court    must      have   properly   calculated         the     guideline    sentencing

range.     See United States v. Martin, 520 F.3d 87, 92 (1st Cir.

2008)    (explaining       that   procedural       errors       include    "failing      to

calculate       (or    improperly    calculating)             the   Guidelines        range"

(quoting Gall, 552 U.S. at 51)).




                                               - 27 -
          In   the   instant   case,   the   district   court   committed

procedural error by improperly calculating the Guidelines range.

Because the four offenses in question involved the same act or

transaction, they were properly grouped under USSG § 3D1.2(a).

For counts included in a single group because they involved the

same act or transaction, "the offense level applicable to [the]

Group is the offense level . . . for the most serious of the counts

comprising the Group, i.e., the highest offense level of the counts

in the Group."   USSG § 3D1.3(a).       In the instant case, the most

serious counts comprising the group were counts 1, 2, and 3.         The

offense level applicable to the group, then, was the offense level

applicable to counts 1, 2, and 3.      In this case, that offense level

was 24, yielding a guideline sentencing range of 57-71 months'

imprisonment at CHC II.

          The district court erred in calculating the guidelines

range by removing count 4 from the group, calculating a guideline

range for it separately, and then adding the count 4 calculation

to the group calculation.      The court was correct in running the

term of imprisonment for count 4 consecutively, but erred by

running it in addition to the guideline range calculated for the

group.

          Multiple counts of conviction are grouped under USSG

§ 3D1.1(a)(1) by applying the grouping rules of USSG § 3D1.2.


                                   - 28 -
Under USSG § 3D1.2(a), convictions are grouped together if they

involve the same act or transaction.      But USSG § 3D1.1(b)(1)(B)

creates an exception to this rule for any count of conviction that

"requires that [its] term of imprisonment be imposed to run

consecutively to any other term of imprisonment."         Moreover,

Application Note 2 to USSG § 3D1.1 provides that a conviction under

18 U.S.C. § 922(q) is not subject to this exception, and that the

multiple count rules therefore apply.      The result that follows

from this guidance is consistent with the guidance set forth at

Application Note 3 to USSG § 2K2.5, which provides that when "the

defendant is convicted both of [an] underlying offense and 18

U.S.C. § 922(q), the court should apportion the sentence between

the count for the underlying offense and the count under 18 U.S.C.

§ 922(q)."17   By straying from this guidance and not apportioning

the sentence for violation of 18 U.S.C. § 922(q) as part of the

guidelines range, the court imposed a sentence above the guidelines

range sentence, even though it apparently intended to impose a

guidelines sentence.18    Accordingly, we conclude the first two


     17 "For example, if the guideline range is 30-37 months and
the court determines 'total punishment' of 36 months is
appropriate, a sentence of 30 months for the underlying offense,
plus 6 months under 18 U.S.C. § 922(q) would satisfy this
requirement." USSG § 2K2.5, Application Note 3.

     18It is not clear from the record whether the district court
recognized that, even under its mistaken understanding of the
grouping rules, 78 months would have represented a high-end
guidelines sentence. At sidebar, the court after some discussion
                                 - 29 -
prongs of the plain error standard have been met, namely, that (1)

there was an error, and (2) the error was plain or obvious.

          We also conclude that the third prong of the plain error

standard has been met, in that the district court's error affected

Figueroa's substantial rights, i.e., it affected the outcome of

the court's proceedings.    The record clearly shows that the court

believed the guidelines called for the stacking of the count 4

period on top of the group period, rather than apportioning the

offenses within the group period, thus increasing the guidance by

seven months.   It also appears that the court's intention was to

impose a guidelines sentence, properly calculated.       Absent any

indication to the contrary, we therefore presume that, but for the

error, there is a reasonable likelihood that the sentence would

have been shorter.    See United States v. Ortiz, 741 F.3d 288, 293–

94 (1st Cir. 2014).




correctly stated that 60 months is the statutory maximum for
violation of 18 U.S.C. § 922(q), see 18 U.S.C. § 924(a)(4), but
when issuing its sentence, the court stated, "If I were to do high
end on both ends, I would have to sentence you to 71 and 60.
That's 117 months." The high end of a guidelines sentence under
CHC II for violation of 18 U.S.C. § 922(q) is in fact 7 months.
The record suggests a risk that the court was mixing apples
(guideline ranges) and oranges (statutory maximums), leading it to
impose a variant or upwardly departing sentence while believing
itself to be imposing a more lenient guidelines sentence.


                                  - 30 -
                 Finally,       we   believe    the     court's    sentencing    error

"seriously affects the fairness, integrity or public reputation of

judicial proceedings."                  As we stated in United States v. Díaz-

Correa, 287 F. App'x 899 (1st Cir. 2008) (unpublished per curiam):

"Where correction of [] a guidelines calculation error would lead

to   a        lower    sentence,     remand    for    resentencing    is   ordinarily

warranted under the third and fourth prongs of [the plain error]

standard."            Id. at 900–01 (citing United States v. Antonakopoulos,

399 F.3d 68, 81 (1st Cir. 2005)).

                                        V.   Conclusion

                 For     the     foregoing     reasons,    we     vacate   Figueroa's

conviction and sentence, and we remand to a different district

court         judge     for    proper    consideration    of    the   proposed   plea,

including consideration of whether there is a sufficient factual

basis to support the plea, and such further proceedings as are

then called for.19




         19
       Because we recommend the judgment be vacated, we need not
address Figueroa's ineffective assistance of counsel claim.
                                               - 31 -